In the case of Williams v. Kelly, City Clerk, et al., 133 Fla. 244,  182 So. 881, in a special concurring expression, I said: "I concur in what is said in the foregoing opinion but I construe the requirement that a copy of the recall petition `be entered in a record book to be kept in the office of the Clerk' to be an essential antecedent prerequisite to the circulation of the recall petitions and that the official sought to be recalled does not waive the necessity of that prerequisite by challenging either the antecedent or subsequent recall proceedings."
The majority of the Court did not agree with me in this conclusion but held to the contrary and the contrary holding was thereby established by that decision as the law in this regard. Therefore, I now yield my views as heretofore expressed and concur in the majority opinion. *Page 360